Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 11, 2014

                                      No. 04-13-00849-CV

                    IN THE INTEREST OF N.M.D, R.I.D., AND G.T.D.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2007-CI-06895
                      The Honorable Richard E. Price, Judge Presiding


                                         ORDER
        On June 9, 2014, appellant filed a letter requesting the court to “make a decision in this
case.” The court has construed the letter as a motion to accelerate the submission of the appeal.
The motion is GRANTED. It is ORDERED that this case is set for formal submission ON
BRIEFS ONLY before this court on July 8, 2014, before a panel consisting of Chief Justice
Stone, Justice Angelini, and Justice Marion.

       It is so ORDER on this 11th day of June, 2014.

                                                                   PER CURIAM

ATTESTED:_______________________________
               Keith E. Hottle
               Clerk of Court